In this case judgment was rendered in the county court of Sabine county in favor of the appellee, the Motors Securities Company, Inc., against appellants for $452.96, with interest thereon and attorney's fees as prayed by the appellee, who was the plaintiff below, and in due time appellants perfected their appeal to this court.
As defendants below, appellants interposed and urged against the suit a plea in abatement based upon the same grounds as was the plea in abatement interposed by the defendants in cause No. 1812, S. G. Dyson et al. v. Motors Securities Co., Inc. (Tex.Civ.App.) 17 S.W.2d 141, this day disposed of by written opinion not yet [officially] published. It is agreed in writing by counsel for both sides in this case that the material evidence adduced upon the trial in support of the plea in abatement in the instant case is the same as that found in the record in cause No. 1812, Dyson and others v. Motors Securities Co., Inc., and the contentions advanced by counsel for appellants in this case for reversal are the same as their contentions advanced in the Dyson Case; and these contentions are overruled for the same reasons stated by us in the Dyson Case, and the judgment has been ordered affirmed.